DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An electronic device comprising: the side housing including a plate provided between the first cover and the second cover and a frame surrounding the plate and connected with the first cover and the second cover; a display disposed between the plate and the first cover; and a printed circuit board disposed between the plate and the second cover, the printed circuit board including a first surface facing the plate, a second surface facing the second cover, and side surfaces between the first surface and the second surface, wherein at least some of the side surfaces include plated areas, wherein the plate includes a connection structure to which the printed circuit board is electrically connected, the connection structure including a recess, the recess including a first sidewall, a second sidewall facing the first sidewall, a first conductive structure comprising a conductive material disposed on the first sidewall, a second conductive structure comprising a conductive material disposed on the second sidewall, and a bottom surface disposed between the first sidewall and the second sidewall and facing the second cover, and -2-LIM et al.Atty Docket No.: JAR-6355-0174 Appl. No. 16/881,399 Response to OA dated 01/21/2022wherein at least part of the printed circuit board is disposed in the recess such that the plated areas contact the first conductive structure and the second conductive structure and at least part of the first surface of the printed circuit board is seated on the bottom surface.” as recited claim 1, “An electronic device comprising: a housing; a bracket disposed in the housing, the bracket including a metal portion comprising a metallic material; a recess including a pair of sidewalls facing each other and a bottom surface disposed between the pair of sidewalls, wherein at least part of the recess is provided on the metal portion of the bracket; -6-LIM et al.Atty Docket No.: JAR-6355-0174 Appl. No. 16/881,399 Response to OA dated 01/21/2022 a conductive member comprising a conductive material disposed between the pair of sidewalls of the recess; and a printed circuit board seated on a surrounding area around the recess facing the bottom surface of the recess, the printed circuit board including a first surface contacting the conductive member and a second surface opposite the first surface, wherein each of the pair of sidewalls includes a protrusion protruding toward the conductive member, and the conductive member configured to press the first surface of the printed circuit board while being supported on the bottom surface.” as recited claim 15.
            Claims 2-14 and 16-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 15.

 	The primary reason for allowance is the protrusions prevent and/or reduce the second conductive element from escaping from the recess. The uniform earth resistance is provided between the printed circuit board and the metal portion of the housing. These combinations have been found to be non-obvious over the prior art, hence claim 1-20 are allowed.


    Conclusion
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848